DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 08/05/2021 is acknowledged.
Claims 14-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/05/2021.

Information Disclosure Statement
Information disclosure statements were filed on 12/19/2019 and 08/05/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The claims are also indefinite in that microspheres are a subset of microparticles. This constitutes a range within a range. Correction is suggested by deleting the term “microspheres”.
Claims 7 and 8 include tradenames which should be replaced with their generic terminology such trademarks and tradenames are not permitted in the claims.
	Claim 10 sets out that the claimed composition “exhibits desirable drug release profile”. This term is indefinite in since the term “desirable” is subjective, and can not be defined quantitatively. Clarification is requested. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 12 of copending Application No. 16/042,321 (US’321) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because US’321 claims pharmaceutical microparticles and nanoparticles comprising a therapeutically effective amount of an active agent selected from cariprazine and related salts, either alone or in combination with other active agents, biodegradable and biocompatible polymers (claim 1). Claim 3 sets out an ionic complex  between cariprazine and the biodegradable and biocompatible polymers . Claim 4 sets out that the composition reduced burst release. An non-ionic colloids are added to the composition in claim 5. The composition exhibits zero order drug release in claim 6. Polymers for the composition are listed in claim 7. As such, it would have been well within the skill of the ordinary practitioner to claim the instant pharmaceutical composition given the claims of co-pending US’321. The .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 8, 10, and 12  is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Horhota et al (WO 2017/034991 A1).

Horhota et al teach a pharmaceutically acceptable nanoparticle comprising a nucleic acid and a hydrophobic counter ion; as well as diblock  poly(lactic acid)-poly(ethylene glycol) copolymer or a diblock poly (lactic acid-co-glycolic acid)- poly(ethylene glycol) copolymer (claim 1). Colloids or drug solubilizers are listed for incorporation into the nanoparticle composition at [00122]. Cariprazine is listed at line 13 of claim 14. While it is noted that the inventors included a laundry list of possible hydrophobic counter ions, the disclosure sets out the equivalence of all the listed agents at [0046]. As such, it would have been well within the skill of the ordinary practitioner to claim a nanoparticle of a biocompatible or biodegradable polymer and a colloid, with cariprazine as the active agent. Selection of the cariprazine would be made for its desired therapeutic use. The presence of a nucleic acid is not excluded by the instant claim language. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to claim the instant particle given the teachings of Horhota et al.

Conclusion
	No claims are allowed.

					      Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz